Citation Nr: 1110970	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-37 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1942 to November 1945.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In January 2010, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2006; according to his death certificate, the immediate cause of death was bronchopneumonia.  This was due to (or a consequence of) a femur fracture, which was due to (or a consequence of) a blunt impact to the torso.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD).

3.  A service-connected disability was not the principal or contributory cause of the Veteran's death.

4.  The disease process leading to the Veteran's death is not attributable to his active military service and it was not caused by any service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.102, 3.159, 3.303, 3.304, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a March 2010 notice letter, the appellant was notified of the information and evidence needed to substantiate her cause of death claim.  The appellant was provided with a statement of the conditions for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Additionally, she was informed that benefits could be paid if the Veteran was rated as totally disabled for at least 10 years prior to his death.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (addressing the general notice requirements for Dependency and Indemnity Compensation (DIC) claims).  This letter was sent pursuant to the Board's January 2010 remand.

The Board also finds that the March 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the appellant was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Although the complete notice was not provided until after the RO initially adjudicated the appellant's claim, the claim was properly re-adjudicated in January 2011, which followed the March 2010 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, a remand of the cause of death issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file.  Treatment records from the VA Medical Center (VAMC) in Cincinnati, Ohio, have also been obtained, including the records created at the time of the Veteran's death.  These records were obtained pursuant to the Board's January 2010 remand.  Additionally, in August 2010, a medical opinion was obtained, the report of which is of record.  That opinion report contains sufficient evidence by which to decide the claim regarding the possible relationship between the Veteran's death and his service-connected disability.  In April 2010, the appellant stated that she had nothing further to submit.  Thus, VA has properly assisted the appellant in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his death certificate, the Veteran died on August 20, 2006, and the immediate cause of death was listed as bronchopneumonia.  This was listed as due to (or a consequence of) a femur fracture that was due to (or a consequence of) a blunt impact to the torso.  No other underlying causes or significant conditions contributing to death were listed on the death certificate.

The appellant asserts that the Veteran's service-connected PTSD caused, or at least contributed, to the Veteran's death.  She maintains that the Veteran's death was due to a fall that occurred a few days before his death.  The appellant states that the Veteran fell on the patio at his home because of the medication he was prescribed to treat his PTSD.  She states that the Veteran used Valium to treat his anxiety related to PTSD and that he had a history of stumbling and falling as a result of the effects of Valium as well as his PTSD-related symptoms.  Thus, the appellant contends that service connection is warranted for the cause of the Veteran's death because the fall that ultimately caused his death occurred as a result of service-connected disability.

At the time of his death, the Veteran was service connected for PTSD.  He was not service connected for bronchopneumonia, for a femur fracture or femur-related disability, or for a blunt impact to the torso or a torso-related disability.

The claims file includes an ambulance run report, dated August 14, 2006, from the Bellevue-Dayton Fire Department.  The ambulance picked up the Veteran and took him to the hospital at approximately 1400 hours.  The report notes that the Veteran had an injury from a fall and that his chief complaint was of increasing left leg pain.  The report indicates that the Veteran stated that he slipped when he was walking and fell onto his leg.  The Veteran could not bear weight on the leg.

According to records from the Cincinnati VAMC, at approximately 1500 hours that same day, the Veteran was seen at the facility's emergency department.  He was assessed with an acute intertrochanteric fracture of the left femur.  In one record, it was noted that there was no witness to the fall.  Another record indicated that the Veteran slipped on a wet spot when he fell.  Additionally, the Veteran denied ever falling before, and it did not appear to the treating physician that the fall was complicated by any co-morbid conditions.

The Veteran's past medical problem history were noted as:  chronic obstructive pulmonary disease (COPD); gastroesophageal reflux disease (GERD); PTSD and a history of anxiety; osteoporosis; a history of prostate cancer; skin cancer; and dementia with a neurological workup for Parkinson's disease versus Alzheimer's disease.  By August 16, 2006, the Veteran developed pneumonia.  He passed away on August 20, 2006.

None of the Veteran's treating physicians commented on any possible relationship between the Veteran's PTSD and his death (or the disease processes leading to his death).  Additionally, no treating physician attributed the Veteran's bronchopneumonia, or the fall that resulted in a fractured left femur, to his active military service.

In an October 2007 letter, the Veteran's treating VA psychiatrist (Dr. B.L.) stated that the Veteran's mental health problems were due to intense combat-related PTSD that was a result of participating in several of the intense battles in the Pacific during World War II.  According to Dr. B.L., if anyone deserved to be 100 percent service connected for PTSD, it was the Veteran.  It was the fault of Dr. B.L. and other caretakers for overlooking his rating for so long.  In Dr. B.L.'s opinion, the appellant deserves to continue to receive the Veteran's pension for his acts of heroism.  Nevertheless, the salient question for whether benefits are warranted for service connection for the cause of the Veteran's death is whether the Veteran's PTSD was a primary or contributory cause of his death.  There is no doubting the heroism of the Veteran or that he had been service connected for PTSD.  However, this is not the issue before the Board.

In April 2009, a VA physician provided a medical opinion on the matter.  As noted in detail in the January 2010 remand, the Board did not find the opinion to be adequate for deciding the claim.  Pursuant to the Board's remand, the claims file was forwarded to a VA physician (Dr. A.A.) in August 2010 for an opinion.  Dr. A.A. reviewed the claims file and noted an accurate medical history.  Notably, in June 2003, Dr. A.A. examined the Veteran in connection with a previous claim, which indicates that Dr. A.A. had some familiarity with the Veteran's condition.  Dr. A.A. noted that the Veteran was switched to Valium in January 1982 for treatment of his anxiety.  Dr. A.A. indicated that treatment records show that the Veteran was actually tolerating his Valium prescription quite well.  Dr. A.A. noted that a November 2005 neurology clinic record indicated that the Veteran developed slowness of gait and shorter steps about ten years earlier, a balance problem about five years earlier, and that the Veteran had subsequent falls-too many falls to count.

This history of falls goes to the crux of the appellant's theory of the entitlement.  Through submitted statements and hearing testimony, the appellant stated that the Veteran had fallen many times prior to the fall in August 2006.  She believes that the effects of the Veteran's PTSD, or the Valium that he was taking for PTSD, caused the falls.  Additionally, the Veteran's son testified and submitted statements to the same effect.

After reviewing the claims file, and considering the appellant's theory, Dr. A.A. gave the opinion that the cause of the Veteran's death was not attributable to his prescription Valium (diazepam) or his service-connected PTSD.  Dr. A.A. stated that the Veteran's many other health problems likely caused the fall and his demise shortly thereafter.  Dr. A.A. noted that the Veteran had been on Valium for many years, that he was tolerating it quite well, and that he had not had any falls attributable to that particular class of medication (benzodiazepines).  Dr. A.A. stated that, from a psychiatric standpoint, the Veteran's PTSD-related symptoms appeared to be stable overall.  Dr. A.A. concluded unequivocally that the Veteran's fall on his front porch was not caused by his psychiatric medications prescribed for PTSD or his PTSD illness.  In an October 2010 addendum, Dr. A.A. stated that the principal or contributory cause of the Veteran's death was not a result of a mental disorder, including PTSD, that was the result of the Veteran's military service or an entity that otherwise developed as a result of a psychiatric disease or injury coincident with military service.

In consideration of the evidence of record, including Dr. A.A.'s August 2010 opinion, the Board finds that a service-connected disability was not the principal or contributory cause of the Veteran's death, and that the disease process leading to the Veteran's death is not attributable to his active military service and it was not caused by service-connected disability.  The evidence shows that the onset of the Veteran's bronchopneumonia was many years after his active military service and the evidence does not suggest that it is related to any in-service injury, disease, or event.  Instead, the evidence shows that the Veteran developed bronchopneumonia after he fell in August 2006-shortly before he passed away.  Moreover, Dr. A.A. provided a probative and persuasive opinion that finds support in the record.  The opinion was made after reviewing the relevant evidence in the claims file and considering the Veteran's service-connected PTSD.  Dr. A.A. addressed the Veteran's history of falls and did not conclude that the falls were a product of the Veteran's psychiatric medication (Valium).  Dr. A.A. attributed the August 2006 fall to non-service-connected medical problems and not to the Veteran's PTSD or medication used to treat PTSD.  

The Board has considered the appellant's written contentions and testimony with regard to her cause of death claim.  While the Board does not doubt the sincerity of the appellant's belief that the Veteran's service-connected disability contributed to his death, as a lay person without the appropriate medical training or expertise, she is not competent to provide a probative opinion on the complex medical matter of the etiology of the Veteran's bronchopneumonia and his injuries from a fall.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Dr. A.A. considered the appellant's theory and it was not endorsed.

For the foregoing reasons, the Board finds that the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for the cause of the Veteran's death is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


